Citation Nr: 0800169	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-26 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.M.



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1943 to February 
1946 and from April 1951 to August 1952.  He died in late 
1954.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the above claim.

Initially, the Board notes that in the January 2005 rating 
decision, the RO denied the appellant's claim for service 
connection for the cause of the veteran's death as new and 
material evidence had not been received to reopen the 
previously denied claim.  In a Supplemental Statement of the 
Case dated in June 2006, the RO reopened the claim and 
decided it on its merits as an original claim.  Irrespective 
of the RO's action in June 2006, the Board must decide 
whether the appellant has submitted new and material evidence 
to reopen the claim of service connection for the cause of 
the veteran's death.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Thus, the Board has recharacterized the issues 
as stated on the cover page.  

In November 2007, the appellant and M.M., a character 
witness, testified at a personal hearing over which the 
undersigned Veterans Law Judge presided while at the RO.  A 
transcript of the hearing has been associated with the 
veteran's claims file.


FINDINGS OF FACT

1.  In December 1954, the RO denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant did not perfect an appeal of that decision.

2.  In March 1963, June 1963, March 1970, July 1981, and 
August 1981, the RO determined that sufficient new and 
material evidence had not been received with which to reopen 
the appellant's previously denied claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant did not perfect an appeal as to any of the 
decisions.

3.  Evidence received since the August 1981 RO decision does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for the cause of the 
veteran's death, and does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed August 1981 RO decision which continued 
the denial of service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104(a), 20.1103 (2007).

2.  Subsequent to the August 1981 RO decision that denied 
entitlement to service connection for the cause of the 
veteran's death, new and material evidence sufficient to 
reopen the claim was not received; therefore, the claim 
remains denied.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In September 2004, prior to the initial adjudication of the 
appellant's claim, she was notified of the evidence not of 
record that was necessary to substantiate the claim.  She was 
told what information that she needed to provide, and was 
information and evidence that VA would attempt to obtain.  

Letters dated in January 2005, December 2006, and November 
2007 also informed the appellant of the prior final rating 
denial of service connection for the cause of the veteran's 
death, and that new and material evidence was required to 
reopen this claim.  The letters provided the appellant with 
notice of what evidence and information was necessary to 
reopen her previously denied claim and to establish 
entitlement to the underlying claim for the benefit sought on 
appeal.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  She 
was also asked to submit evidence and/or information, which 
would include that in her possession, to the RO.  The RO 
provided her the opportunity to submit additional evidence or 
request assistance prior to making a decision.

Since the appellant's claim to reopen the previously denied 
claim of service connection for the cause of the veteran's 
death was denied by the RO and is being denied by the Board, 
as discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to the issue.  See Dingess/Hartman, 19 Vet. App. at 473.  
Nevertheless, the appellant was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date by the letter dated in November 2007.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C-.F.R. § 3.159(b).

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

New and material evidence

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112.  A service-connected disability is 
the principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).   A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The RO initially denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death by 
rating action dated in December 1954, finding that the cause 
of the veteran's death was recorded as carbon monoxide 
poisoning which was the result of a suicide.  The RO had 
determined that there was no evidence of record to show that 
the veteran's death was related to service.

Thereafter, the appellant requested that her claim of 
entitlement to service connection for the cause of the 
veteran's death be reopened on several occasions, but in 
March 1963, June 1963, March 1970, July 1981, and August 
1981, the RO determined that sufficient new and material 
evidence had not been received with which to reopen her 
previously denied claim.  The appellant did not perfect an 
appeal as to any of the decisions.

The evidence of record at the time of the August 1981 rating 
decision included the veteran's available service medical 
records, which had shown treatment for bronchitis; acute 
nasopharyngitis; cold chest; measles; acute, left, otitis 
media; head cold; crabs; and right, middle lobe, lobar 
pneumonia (suspected to be coccidioidomycosis) during his 
period of active service.

A Certificate of Death dated in November 1954 showed that the 
immediate cause of the veteran's death was carbon monoxide 
poisoning due to suicide.

The evidence of record included an autopsy report dated in 
November 1954 which showed an anatomic diagnosis of carbon 
monoxide poisoning; early portal cirrhosis of the liver; and 
fibrinous pleurisy of the right lung.  The cause of death was 
found to be carbon monoxide poisoning.

The evidence of record included lay statements from the 
appellant and from several acquaintances of the veteran 
describing observations of the veteran's behavior prior to 
his death.

The evidence of record also included a copy of a treatise 
from the Merck Manual of Diagnosis and Therapy addressing 
coccidioidomycosis which was submitted by the appellant in 
August 1981.

The RO denied reopening the appellant's claim for service 
connection for the cause of the veteran's death in the August 
1981 rating decision.  The appellant was notified of this 
decision and of her appellate rights by letter dated on 
September 18, 1981.

The appellant did not submit a substantive appeal; therefore, 
the August 1981 rating decision became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.1103 (2007).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

The evidence received subsequent to August 1981 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In July 2004, the appellant sought to reopen her claim for 
service connection for the cause of the veteran's death.  In 
support of her claim, she provided an additional copy of the 
treatise from the Merck Manual of Diagnosis and Therapy 
addressing coccidioidomycosis.

A lay statement from the veteran's sister-in-law dated in 
September 2004, shows that the veteran was said to have been 
hospitalized for Valley Fever during his period of active 
service.

In August 2005, the appellant submitted additional copies of 
the veteran's service medical records and autopsy report.

A private medical record from W. E. Finkbeiner, M.D., Ph.D., 
dated in August 2005 shows that the veteran's autopsy report 
was referenced, drawing attention to the diagnosis of active 
fibrinous pleuritis (pleurisy) involving the entire right 
lung.  Dr. Finkbeiner indicated that such findings may occur 
in tuberculosis; however, they may also be present in other 
bacterial or fungal organisms.  He concluded that the gross 
autopsy findings and final autopsy diagnosis were consistent 
with a clinical diagnosis of so-called Valley Fever 
(coccidioidomycosis).

During her November 2007 Travel Board hearing, the appellant 
asserted that the veteran had experienced coccidioidomycosis 
during his period of active service, which had continued 
following his separation from service.  She added that the 
veteran took his own life because he was despondent over the 
symptoms associated with his ongoing coccidioidomycosis.  She 
indicated that the veteran had not sought professional 
psychiatric treatment prior to his death.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for the cause of the veteran's death. The copies 
of the veteran's service medical records, autopsy report, and 
treatise from the Merck Manual of Diagnosis and Therapy 
addressing coccidioidomycosis, are not new as they were 
already of record at the time of the August 1981 rating 
action.

The August 2005 letter from Dr. Finkbeiner, although not 
previously of record, is not material because it does not 
establish that the veteran's carbon monoxide poisoning due to 
suicide was etiologically related to his period of active 
service.  
While Dr. Finkbeiner suggested that the veteran had findings 
consistent with coccidioidomycosis at the time of his death, 
it has not been suggested that the veteran's death was the 
result of the veteran's period of active service.  The 
veteran was not service-connected for coccidioidomycosis at 
the time of his death, and there is no indication that 
coccidioidomycosis actually caused or contributed to his 
death.  Although the November 1954 autopsy report revealed 
that the veteran had evidence of fibrinous pleurisy of the 
right lung, along with early portal cirrhosis of the liver 
and carbon monoxide poisoning, at his death, the actual cause 
of his death was found to be suicide by carbon monoxide 
poisoning.  For the Board to conclude that the veteran's 
suicide by carbon monoxide poisoning was etiologically 
related to his period of active service based upon the 
statement by Dr. Finkbeiner would be speculative, and the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102 
(2007); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Additional evidence, which consists of records that do not 
indicate that a condition is service connected, is not new 
and material.  See Cox v. Brown, 5 Vet. App. 95, 99 (1993).

The Board has also considered the additional lay statements 
and the continued assertions of the appellant, suggesting 
that the veteran had developed coccidioidomycosis as a result 
of service which ultimately contributed to or caused his 
death.  While certainly competent to describe the extent of 
symptomatology that was observed, there is no evidence that 
the appellant or the lay witnesses possess the requisite 
medical training or expertise necessary to give opinions 
regarding a medical diagnosis or medical causation.  Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, the statements 
cannot be considered new or material evidence to reopen the 
claim of service connection for the cause of the veteran's 
death.

In light of the foregoing, the Board finds that the evidence 
received subsequent to 







	(CONTINUED ON NEXT PAGE)


August 1981 is not new and material and does not serve to 
reopen the claim for service connection for the cause of the 
veteran's death.  38 C.F.R. § 3.156(a) (2007).


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for the cause of 
the veteran's death is not reopened and claim remains denied. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


